Name: Council Regulation (EEC) No 472/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for poultrymeat on account of the accession of Spain
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  Europe
 Date Published: nan

 No L 53/40 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 472/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for poultrymeat on account of the accession of Spain the common organization of the market in poultry ­ meat (4), as last amended by Regulation (EEC) No 3768/85 (5), the compensatory amount must be derived from the compensatory amount applicable to slaughtered poultry , with the help of coefficients to be determined ; Whereas , pursuant to Article 6 of Regulation (EEC) No 467/86, the levying or granting of compensatory amounts applicable to cereals may be restricted to deal with the eventuality referred to in Article 72 (5 ) of the Act ; whereas account must be taken of such a restric ­ tion for products in the poultrymeat sector, in so far as they are products derived from cereals , in order to ensure the smooth functioning of the common organ ­ ization of the market ; Whereas , should it prove necessary , provision should be made for the possibility of introducing a system for fixing accession monetary amounts in advance ; Whereas a certain amount of deflection of trade and distortion of competition may, in particular, occur in the final period of moves towards price alignment and when common prices are applied throughout the Com ­ munity ; whereas it is therefore justified that measures intended to avoid such deflection and distortion should apply for such time as is necessary in order to achieve the desired end ; Whereas rules should be laid down for the levying and granting of compensatory amounts in order to prevent any deflection of trade , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas , pursuant to Article 72 of the Act of Acces ­ sion , differences in price levels for agricultural prod ­ ucts between the Community as constituted at 31 December 1985 and Spain are to be offset by a sys ­ tem of compensatory amounts ; whereas for poultry ­ meat such compensatory amounts are to be calculated in accordance with Article 1 16 of the Act ; Whereas the compensatory amount applicable per kilo ­ gram of slaughtered poultry must be calculated on the basis of the compensatory amounts applicable to the quantity of feed-grain necessary for the production in the Community of one kilogram of slaughtered poul ­ try ; whereas that quantity of feed-grain was fixed in Annex 1 to Council Regulation (EEC) No 2778/75 of 29 October 1985 laying down rules for calculating the levy and the sluice-gate price for poultrymeat ('), as last amended by Regulation (EEC) No 750/81 (2); Whereas the compensatory amount applicable per chick is to be calculated according to the same criteria ; Whereas the compensatory amounts applicable to feed ­ grain were fixed in accordance with Council Regula ­ tion (EEC) No 467/86 of 25 February 1986 laying down general rules for the system of accession compen ­ satory amounts for the cereals sector (3 ); Whereas compensatory amounts are intended to prev ­ ent disturbance in trade as a result of price differences ; whereas there is accordingly no necessity to apply com ­ pensatory amounts where there is no fear of such dis ­ turbance ; Whereas , for the other products covered by Council Regulation (EEC) No 2777/75 of 29 October 1975 on HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation :  'Community of Ten ' shall mean the Community as constituted before the accession of the Kingdom of Spain and the Portuguese Republic,  'accession compensatory amount ' shall mean a compensatory amount applicable in trade between the Community of Ten and Spain , and between the latter and third countries . 0 OJ No L 282 , 1 . 11 . 1975 , p. 84 . 0 OJ No L 80, 26 . 3 . 1981 , p. 1 . 0 See p. 25 of this Official Journal . 0 OJ No L 282 , 1 . 11 . 1975 , p. 77 . 0 OJ No L 362 , 31 . 12 , 1985 , p. 8 . 1.3.86 Official Journal of the European Communities No L 53 /41 2 . However, where it proves necessary , a decision may be made in accordance with the procedure referred to in Article 8 , to introduce a system for fixing acces ­ sion compensatory amounts in advance . A rticle 2 Accession compensatory amounts for slaughtered poul ­ try and chicks shall be equal to the accession compen ­ satory amounts applicable to the quantity of feed-grain necessary for the production in the Community of one kilogram of poultrymeat or of one chick . Article 3 The accession compensatory amounts for the products listed in Article 1 (2) (d) of Regulation (EEC) No 2777/75 shall be derived from the accession com ­ pensatory amount applicable to slaughtered poultry, with the help of coefficients expressing the ratio referred to in Article 5(1 ) of the abovementioned Regulation . Article 7 If, for a product , an accession compensatory amount is fixed which must be deducted from the refund on exports to third countries , and if the refund is less than that accession compensatory amount or is not fixed , provision may be made for the levying, on the export from Spain to a third country of the product concerned, of an amount not exceeding the difference between the accession compensatory amount and the refund, or, as the case may be, the accession compensatory amount . Furthermore , where refunds vary according to destina ­ tion , if the refund applicable to exports to one or more third countries is less than the accession compensatory amount or is not fixed, provision may be made on export from Spain for the measures likely to ensure any levying of the amount referred to in the preceding sub ­ paragraph . Article 4 If Article 6 of Regulation (EEC) No 467/86 is applied for one or more days in the first 75 days of the quarter preceding 1 August, 1 November, 1 February or 1 May, the amount applicable as the accession compensatory amount during the following quarter for the products referred to in Articles 2 and 3 shall be determined on a quarterly basis according to the average of the amounts determined in the first 75 days of the preceding quarter for cereals making up the quantity of feed-grain referred to in Article 1 of Regulation (EEC) No 2778/ 75 . However, if the amount varies by less than 5 % com ­ pared with the amount determined for the preceding quarter, the latter amount shall remain unchanged . Article 8 1 . The following shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2777/75 : (a) rules for granting and levying accession compensa ­ tory amounts , in particular in order to prevent any deflection of trade or distortion of competition ; (b) detailed rules for the application of this Regula ­ tion , and in particular :  for fixing accession compensatory amounts ,  for cases in which Article 7 applies . 2 . The accession compensatory amounts referred to in Article 4 shall be fixed by the Commission . Article 5 1 . In trade between the Community of Ten and Spain, accession compensatory amounts shall be levied or granted by the Member State concerned whose level of prices for the quantity of feed-grain laid down in Annex I to Regulation (EEC) No 2778/75 is the high ­ est . 2 . In trade between Spain and third countries , the accession compensatory amounts shall be deducted from levies and refunds . 3 . The measures to prevent any deflection of trade or distortion of competition may apply, for the period considered necessary, after the accession compensatory amounts have been discontinued . Article 6 1 . The accession compensatory amount applicable shall be that in force at the time of the acceptance of the import or export declaration . Article 9 This Regulation shall enter into force on 1 March 1986 . No L 53/42 Official Journal of the European Communities 1.3.86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS